Citation Nr: 1033577	
Decision Date: 09/08/10    Archive Date: 09/15/10	

DOCKET NO.  07-20 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of 
frostbite (cold injury) to the hands and feet, to include 
peripheral neuropathy of the bilateral lower extremities.  

2.  Entitlement to service connection for a chronic eye disorder, 
claimed as "vision problems" and glaucoma.  

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder, anxiety, and 
"mood swings."  

4.  Entitlement to service connection for the residuals of 
pneumonia.  

5.  Entitlement to service connection for a bone protrusion from 
the right side of the chest and sunken left side of the chest, to 
include as secondary to pneumonia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to 
December 1953, a portion of which represented service in the 
Republic of Korea, with additional service in the United States 
Army Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of October 2006, February 2007, and May 2008 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Good or sufficient cause having been shown, the Veteran's appeal 
has been advanced on the Board's docket under the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2009).  

Finally, the appeal as to the issues of service connection for 
the residuals of frostbite (cold injury) to the hands and feet, 
to include peripheral neuropathy of the bilateral lower 
extremities, and an acquired psychiatric disorder, to include 
posttraumatic stress disorder, anxiety, and "mood swings," is 
being REMANDED 


to the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  A chronic eye disorder, to include "vision problems" and 
glaucoma, is not shown to have been present in service, or for 
many years thereafter, nor is it the result of any incident or 
incidents of the Veteran's period of active military service.  

2.  Chronic residuals of pneumonia are not shown to have been 
present in service, or at the present time.  

3.  A chronic bone protrusion from the right side of the chest 
and sunken left side of the chest are not shown to have been 
present in service, or at any time thereafter.  


CONCLUSIONS OF LAW

1.  A chronic eye disorder, to include "vision problems" and 
glaucoma, was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

2.  Chronic residuals of pneumonia were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

3.  A chronic bone protrusion from the right side of the chest 
and sunken left side of the chest were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) inform 
the Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the Veteran 
about the information and evidence that VA will seek to provide; 
and (3) inform the Veteran about the information and evidence he 
is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence in March and 
May 2007.  In that correspondence, VA informed the Veteran that, 
in order to substantiate his claims for service connection, the 
evidence needed to show that he had a current disability, a 
disease or injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical opinions.  
To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial in that it did not 
affect the essential fairness of the adjudicatory process.  In 
point of fact, based on a review of the entire file, it is clear 
that the Veteran had a full understanding of the elements 
required to prevail on his claims.  Moreover, neither the Veteran 
nor his representative has raised allegations of prejudice 
resulting from error on the part of VA.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained available service treatment 
records, as well as both VA and private treatment records and 
examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Service Connection

In reaching this determination, the Board wishes to make it clear 
that it has reviewed all the evidence in the Veteran's claims 
file, which includes his multiple contentions, as well as 
available service treatment records, and both VA and private 
treatment records and examination reports.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
Veteran's claims, and what the evidence in the claims file shows, 
or fails to show, with respect to those claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for a chronic 
eye disorder (to include "vision problems" and glaucoma), as well 
as for residuals of pneumonia.  In pertinent part, it is 
contended that the Veteran's current eye problems are the result 
of "snow blindness" experienced during his tour of duty in the 
Republic of Korea.  Further contended is that the Veteran's 
current residuals of pneumonia are the result of an episode of 
pneumonia experienced during basic training.  Finally, it is 
contended that the Veteran's alleged bone protrusion from the 
right side of the chest and sunken left chest are the result of 
injuries sustained while climbing a "knotted rope" up and down a 
trench in Korea, or, in the alternative, are residuals of 
inservice pneumonia.  

In that regard, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed inservice disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the Veteran presently has the same 
condition; or (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until later, 
there is a showing of continuity of symptomatology after 
discharge, and medical evidence relates the symptomatology to the 
Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  

After considering all information and lay and medical evidence of 
record in the case with respect to benefits under laws 
administered by the Secretary, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the benefit of the 
doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  The benefit of the doubt rule, 
however, is inapplicable when the evidence preponderates against 
the claim.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

In the present case, the majority of the Veteran's service 
treatment records are unavailable, in that such records were 
apparently destroyed in a fire at the National Personnel Records 
Center in 1973.  The sole remaining service treatment record 
consists of a service medical examination conducted in 
August 1974, at the time of the Veteran's entry into the United 
States Army Reserves.  Significantly, that examination is 
entirely negative for history, complaints, or abnormal findings 
indicative of the presence of any of the disabilities at issue.  
Moreover, VA general medical examinations conducted in 
September 1965 and December 1993 are similarly negative for 
disorders of the eyes (including defective vision and glaucoma), 
and either pneumonia, or deformities of the Veteran's right or 
left chest.  In point of fact, the earliest clinical indication 
of the presence of any of the disabilities at issue is revealed 
by a VA medical examination in February 2003, at which time it 
was noted that the Veteran had a diagnosis of glaucoma "from 
1999," almost 46 years following his discharge from active 
military service.  Significantly, at that time, the Veteran's 
chest was clear both to auscultation and percussion.  The 
pertinent diagnosis noted was glaucoma, controlled with 
medication.  

At the time of a VA eye examination in late November 2007, it was 
noted that the Veteran was undergoing treatment for glaucoma in 
both eyes, and that he had undergone cataract surgery only two 
weeks earlier.  Uncorrected visual acuity was 20/30 in the right 
eye, and 20/150 in the left eye, with pinhole acuity in the left 
eye being recorded as 20/50.  The pertinent diagnoses noted were 
stable glaucoma in both eyes, with the left eye having a 
trabeculectomy with bleb; mild blepharitis; nuclear sclerosis 
cataract in the right eye; and status post cataract surgery for 
two weeks, with a clear-centered posterior chamber intraocular 
lens in the left eye.  Significantly, in the opinion of the 
examiner, the Veteran did not have any ophthalmic eye disease 
which was service connected.  

The Board acknowledges that, during the months of March and 
April 2008, the Veteran received treatment for what was described 
as a community-acquired pneumonia.  However, as recently as 
June 2009, the Veteran's lungs were clear to auscultation 
bilaterally.  Moreover, during the course of a VA general medical 
examination in August 2009, which examination involved a full 
review of the Veteran's claims folder, the Veteran denied any 
history of coughing, wheezing, hemoptysis, or chest pain.  
Pulmonary examination was normal to inspection and palpation, 
with both auscultation and percussion of the Veteran's left and 
right chest within normal limits.  Significantly, examination of 
the Veteran's eyes conducted at that same time showed a normal 
reaction of the pupils to light and accommodation bilaterally, 
with no abnormality of the fundus, lids, eyebrows, or 
conjunctivae.  

The Board finds the aforementioned VA determinations highly 
probative, because those findings were based upon a full review 
of the Veteran's claims file, including all evidence regarding 
the nature and etiology of the disabilities at issue.  See 
Hernandez-Toynes v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion).  Moreover, there currently exists no 
evidence that the Veteran's eye problems (including blepharitis, 
glaucoma, or cataracts) are in any way the result of some 
incident or incidents of service, including "snow blindness" 
reportedly experienced by the Veteran during his period of 
service in Korea.  Significantly, it has yet to be demonstrated 
that the Veteran suffers from any residuals of pneumonia 
(including pneumonia allegedly experienced during the Veteran's 
basic training), or, for that matter, any disability and/or 
deformity of his left or right chest.  Under the circumstances, 
the Board is of the opinion that the probative medical evidence 
of record establishes that the disabilities in question, to the 
extent they exist, did not, in fact, have their origin during the 
Veteran's period of active military service.  

In evaluating the Veteran's claims, the Board has the duty to 
assess the credibility and weight to be given to the evidence of 
record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and 
cases cited therein.  In that regard, the Veteran has attributed 
the origin of his eye disability, pneumonia, and deformities of 
the chest to his service in the Republic of Korea.  However, as 
previously noted, the disabilities at issue, to the extent they 
now exist, were first documented many years following the 
Veteran's Korean War service.  The passage of many years between 
discharge from service and medical documentation of a claimed 
disability, it should be noted, is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service 
connection to be established by continuity of symptomatology, 
there must be medical evidence which relates a current condition 
to that symptomatology.  See Savage, supra.  In this case, there 
is no such medical evidence suggesting a link to the Veteran's 
military service.

The Board acknowledges the Veteran's statements regarding the 
origin of the disabilities currently before the Board.  However, 
the Board rejects those assertions to the extent that the Veteran 
seeks to etiologically relate those disabilities to some incident 
or incidents of service.  The Veteran's statements and history, 
particularly as to the assertion of continued symptomatology 
since active service, when weighed against the other objective 
evidence of record, are not credible and of no probative value.  
The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").  In this case, the absent service treatment 
reports, prolonged postservice period without complaint, and the 
unrefuted medical opinions, which do not relate the Veteran's 
disabilities to service, all factor against the Veteran's 
assertions.  Significantly, the Veteran, as a lay person, is not 
competent to create the requisite causal nexus for the 
disabilities in question.  Rather, evidence that requires medical 
knowledge must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education, none of 
which the Veteran has.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably 
associate the Veteran's current eye disability, or claimed 
pneumonia and/or deformities of the right and left chest, with 
any incident or incidents of his period of active military 
service.  The probative and persuasive evidence weighs against 
the Veteran's claims.  Accordingly, service connection must be 
denied.  

In reaching this determination, the Board is cognizant of its 
heightened obligation to explain its findings and conclusions, 
and to carefully consider the benefit of the doubt doctrine, in 
cases such as this, where the majority of service treatment 
records are unavailable through no fault of the Veteran.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In the case at 
hand, however, there simply exists no evidence that any of the 
disabilities at issue had their origin during, or are in any way 
the result of, the Veteran's period of active military service.  
Accordingly, as noted above, service connection must be denied.  


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a chronic eye disorder, claimed as "vision 
problems" and glaucoma, is denied.  

Service connection for the residuals of pneumonia is denied.  

Service connection for a bone protrusion from the right side of 
the chest and sunken left side of the chest is denied.  


REMAND

In addition to the above, the Veteran in this case seeks service 
connection for the residuals of frostbite (cold injury) to the 
hands and feet (to include peripheral neuropathy of the bilateral 
lower extremities), as well as for an acquired psychiatric 
disorder, to include posttraumatic stress disorder, anxiety, and 
"mood swings."  In pertinent part, it is contended that the 
Veteran's symptomatology of the hands and feet (to include 
peripheral neuropathy) is, in fact, the result of exposure to 
extreme cold during his period of service in the Republic of 
Korea.  It is further contended that the Veteran's current 
psychiatric disorder (claimed as posttraumatic stress disorder, 
anxiety, and/or "mood swings") is the result of numerous 
stressful incidents experienced by the Veteran during that same 
tour of duty in Korea.  

In that regard, and as noted above, the majority of the Veteran's 
service treatment records are unavailable.  However, a review of 
the Veteran's DD Form 214 discloses that, during the period from 
March 1952 to December 1954, the Veteran served 11 months and 19 
days of foreign service, presumably, in the Republic of Korea, a 
portion of which it must be presumed involved service during time 
of winter.  Significantly, based on the evidence of record, the 
Veteran received the Korea Service Medal with Two Bronze Service 
Stars, as well as the United Nations Service Medal.  

Following VA medical examinations in November 2006 and 
January 2008, a VA examiner was of the opinion that, while the 
Veteran might, in fact, be suffering from peripheral neuropathy 
of his lower extremities, that symptomatology was not the result 
of frostbite/cold injury sustained in service.  However, that 
opinion appears to have been based primarily upon the fact that 
available service treatment records showed no evidence of cold 
injury, and the length of time between the Veteran's service in 
Korea and his first complaints of lower extremity problems.  
Significantly, on various occasions during the course of his 
appeal, the Veteran has insisted that problems with his lower 
extremities, including pain, swelling, numbness, and tingling, 
have existed since the time of his service in the Republic of 
Korea.  Moreover, in correspondence of November 2007, the 
Veteran's private physician wrote that the Veteran was suffering 
from reduced sensation to light touch and severely impaired 
proprioception in both of his feet, and that his claim that 
neuropathy was due to frostbite which had occurred many years 
earlier was "not unreasonable."  Significantly, the Veteran has 
been variously described as suffering from peripheral neuropathy 
of the lower extremities which is due to frostbite, diabetes 
mellitus, or "idiopathic" in nature.  

Finally, as regards the Veteran's claimed psychiatric disability, 
the Board notes that, following a VA psychiatric examination in 
January 2008, it was determined that the Veteran did not, in 
fact, meet all of the criteria requisite to a diagnosis of 
posttraumatic stress disorder.  However, the Veteran was found to 
be suffering from an anxiety disorder and depression "in 
relationship to the events leading to his frostbite during 
service in Korea."  Under the circumstances, and given the 
ambiguity surrounding the exact nature and etiology of the 
Veteran's claimed residuals of frostbite and acquired psychiatric 
disorder, the Board is of the opinion that additional development 
of the evidence is necessary prior to a final adjudication of the 
Veteran's current claims for service connection.  

Accordingly, the case is REMANDED to the RO/AMC for the following 
actions:  

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
August 2009, the date of the most recent VA 
examination of record, should be obtained 
and incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.  

2.  The Veteran should then be afforded an 
additional VA examination or examinations 
by a physician or physicians experienced in 
the diagnosis and treatment of cold 
injuries.  To the extent possible, such 
examination or examinations should be 
conducted by a physician or physicians who 
have not heretofore seen or examined the 
Veteran.   The RO/AMC is advised that the 
Veteran must be given adequate notice of 
the date and place of any requested 
examination(s).  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claims.  

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examination(s), 
the appropriate examiner or examiners 
should specifically comment as to whether 
the Veteran currently suffers from chronic, 
clinically-identifiable residuals of 
frostbite (including peripheral 
neuropathy), and, if so, whether those 
residuals at least as likely as not had 
their origin during the Veteran's period of 
active military service, including service 
in the Republic of Korea.  All such 
information and opinions, when obtained, 
should be made a part of the Veteran's 
claims folder.  Moreover, a complete 
rationale for any opinion offered must 
be provided.  

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiner(s) 
prior to completion f the 
examination(s).  A notation to the 
effect that this record review has 
taken place must be included in the 
examination report(s).  

3.  The RO should then readjudicate the 
Veteran's claim for service connection for 
the residuals of frostbite (cold injury) to 
the hands and feet (to include peripheral 
neuropathy of the bilateral lower 
extremities), as well as service connection 
for an acquired psychiatric disorder (to 
include posttraumatic stress disorder, 
anxiety, and "mood swings").  Should the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case  (SSOC).  The SSOC must be 
contain notice of all relevant action taken 
on the claim for benefits since the 
issuance of the most recent SSOC in 
December 2009.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


